USCA11 Case: 20-14763     Date Filed: 06/02/2022   Page: 1 of 2




                                         [DO NOT PUBLISH]
                           In the
         United States Court of Appeals
                For the Eleventh Circuit

                  ____________________

                        No. 20-14763
                  Non-Argument Calendar
                  ____________________

ENDURANCE AMERICAN SPECIALTY
INSURANCE COMPANY,
a foreign corporation, individually as
Subrogee of Comegys Insurance
Agency, Inc.,
                                            Plaintiff-Appellant,
versus
LIBERTY MUTUAL INSURANCE COMPANY,
a foreign corporation,
SAFECO INSURANCE COMPANY OF
ILLINOIS,
SAFECO INSURANCE COMPANY OF
USCA11 Case: 20-14763       Date Filed: 06/02/2022    Page: 2 of 2




2                     Opinion of the Court                20-14763

AMERICA,


                                             Defendants-Appellees.


                    ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
           D.C. Docket No. 8:17-cv-02832-VMC-CPT
                   ____________________

Before JILL PRYOR, LUCK, and TJOFLAT, Circuit Judges.
PER CURIAM:
       This is an appeal by Endurance, Comegys’ errors and omis-
sions insurer, for attorneys’ fees based on a judgment in its favor
below against Safeco. Endurance raises arguments on appeal as to
why it is entitled to attorneys’ fees based on an indemnification
agreement between Safeco and Comegys. Safeco rebuts these ar-
guments by pointing out that, among other things, Endurance’s
post-judgment motion for fees would be moot if Safeco won on
appeal in Case No. 19-14664, the companion case that reviewed the
merits of the judgment below regarding an indemnification agree-
ment between Safeco and Comegys. And Safeco did win its appeal
in Case No. 19-14664. So, Endurance may not seek attorneys’ fees
on appeal.
      AFFIRMED.